Title: From Thomas Jefferson to Charles Willson Peale, 26 February 1823
From: Jefferson, Thomas
To: Peale, Charles Willson


Dear Sir
Monticello
Feb. 26. 23.
Your favor of the 8th has been recieved with the Polygraph wire you were so kind as to send me. your friendly attention to my little wants kindle the most lively sentiments of thankfulness in me. the breaking of an ink-glass, the derangement of a wire, which cannot be supplied in a country situation like ours, would render an instrument of cost and of incalculable value entirely useless; as both of my Polygraphs would have been, but for your kind attentions.It must be a circumstance of vast comfort to you to be blest with sons so capable of maintaining such an establishment as you have effected—it has been a wonderful accomplishment, is an honor to the US. and merits their patronage.The fractured bone of my arm is well reunited, but my hand and fingers are in discoraging condition, rendered entirely useless by a dull oedematous swelling, which has at one time been threatening, and altho’ better, is still obstinate. it is more than three months since the accident, and yet it indicates no definite term. this misfortune with the crippled state of my right hand also renders me very helpless, and all but incapable of writing. ever and affectionately yoursTh: Jefferson